Citation Nr: 1722600	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the denial of educational benefits, claimed as Montgomery GI Bill (MGIB or Chapter 30) was appropriate.

[The issues of entitlement to clothing allowance for a back brace in 2014 and 2015 will be a addressed in a separate decision].


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had requested the opportunity to appear before the Board and provide evidence with respect to this matter.  The Board notes, however, in November 2016, he canceled his hearing that was scheduled for December 6, 2016.  Therefore, the Board will adjudicate the claim based on the record.

The Veteran's electronic (VBMS) file contains Notices of Disagreement (NODs) filed at the VA RO concerning rating decisions on multiple issues that were issued by the RO.  These NODs are documented in the Veterans Appeals Control and Locator Systems (VACOLS) appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to those rating decisions will be the subject of a later Board decision, if ultimately necessary.

Similarly, the VBMS file includes a Substantive Appeal dated in October 2016 that addresses the issue of entitlement to Housebound/Aid and Attendance benefits.  This appeal has not yet been certified to the Board for appellate action and is accordingly not yet ripe for action by the Board.  Delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issue of entitlement to Housebound/Aid and Attendance benefits will be the subject of a later Board decision as appropriate.


FINDINGS OF FACT

1.  The Veteran had active service from November 1975 to January 1976.

2.  The Department of Defense (DoD) has not determined that the Veteran is eligible for education assistance benefits.

3.  The Veteran does not meet the service dates requirements for educational assistance benefits.


CONCLUSION OF LAW

The criteria for entitlement to eligibility for 38 U.S.C. Chapter 30 (MGIB) benefits have not been met.  38 U.S.C.A. §§ 3011(a)(3); 3311(c); 38 C.F.R. § 21.7042(a), 21.7044, 21.7045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of entitlement to education assistance benefits, where resolution of the claim is as a matter of law, as in this case.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).
Analysis

The Veteran has applied for educational assistance benefits.  Unfortunately, as discussed below, he does not meet the eligibility requirements for the benefits that he has requested.

The active duty GI bill is found in Chapter 30.  Entitlement to benefits under the active duty MGIB is governed by Chapter 30.  There are four categories of eligibility.  Category one is for those who first entered active duty after June 30, 1985, and did not decline the MGIB.  The Veteran first entered active duty in 1975; thus, he is not included in Category 1. 

Category 2 is for those with remaining entitlement under the Vietnam Era GI bill (Chapter 34, title 38 U.S. code who had certain dates of service.  The Veteran did not have active duty after October 19, 1984 (the earliest required date).  Thus, he does not meet the criteria for Category 2.  Further, there is no evidence from his service records that he was a Chapter 34 participant.

Category 3 is for those who were involuntarily separated or separated under the Voluntary Separation Incentive or Special Separation Benefit program; the evidence does not support a finding that the Veteran meets this category. 

Category 4 is for former Veterans' Educational Assistance Benefits (VEAP) participants who elected to convert to MGIB during the open window periods and for a small group of National Guard members who were given a brief opportunity to elect MGIB.  The Veteran was not on active duty October 9, 1996, and was not a VEAP participant before October 9, 1996.  Moreover, he does not fulfill the National Guard requirement because he did not serve on full-time active duty in the National Guard from October 9, 1996, with no prior active service.

The Vietnam Era GI Bill (VEGIB) allowed for benefits for members who served on active duty after January 31, 1955, but before January 1, 1977.  There was a 10 year delimiting date from the date of separation or December 31, 1989, whichever was earlier.  The program was terminated on December 31, 1989.  The Veteran did not meet the conversion requirements for remaining benefits after that date.  (38 C.F.R. § 21.7044 allows for conversion of benefits if the Veteran meets various requirements, to include that he must have been on active duty at any time during the period beginning on October 19, 1984.  The Veteran does not meet this requirement.)  Indeed, there is no evidence that he had any other periods of active duty subsequent to his discharge in January 1976.

In sum, the Board appreciates the Veteran's honorable service, however, the DOD has not found that he meets the requirements for educational benefits, nor does he meet the required service under the applicable provisions noted above.  The law is dispositive; the Veteran is simply not eligible to receive educational assistance benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The denial of educational benefits, claimed as MGIB or Chapter 30 was appropriate, the appeal is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


